
	

113 HR 5298 IH: Student Job Protection Act of 2014
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5298
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Turner introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt student workers for purposes of determining a
			 higher education institution’s employer health care shared responsibility.
	
	
		1.Short titleThis Act may be cited as the Student Job Protection Act of 2014.
		2.Student workers exempted from determination of higher education institution’s employer health care
			 shared responsibility
			(a)In generalSubsection (c) of section 4980H of the Internal Revenue Code of 1986 is amended by redesignating
			 paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8),
			 respectively, and by inserting after paragraph (4) the following new
			 paragraph:
				
					(5)Exception for student workers
						(A)In generalServices rendered as a student worker to an eligible educational institution (as defined in section
			 25A(f)(2)) shall not be taken into account under this section as service
			 provided by an employee.
						(B)Student workerFor purposes of this paragraph, the term student worker means, with respect to any eligible educational institution (as so defined), any individual who—
							(i)is employed by such institution, and
							(ii)is a student enrolled at the institution and whose academic activity is consistent with the normal
			 full time work load as determined by the institution for the course of
			 study the individual is pursuing..
			(b)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2013.
			
